Exhibit 10.1

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT (this “Amendment”) to the Loan and Security Agreement,
dated as of August 11, 2015, as previously amended pursuant to that certain
First Amendment thereto dated as of September 28, 2015 (as so amended, the “Loan
Agreement”), is made by and among MAST THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation, as administrative agent (“Agent”), and the lender party hereto
(“Lender”), and shall be effective as of December 31, 2015.  

RECITALS

A.Borrower, Agent and Lender are parties to the Loan Agreement.

B.The parties wish to amend the Loan Agreement, as provided herein.

C.The Loan Agreement may be amended pursuant to Section 11.3(b) thereof by the
written agreement of Borrower, Agent and Lender (which, for the avoidance of
doubt, is the Required Lender).

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Defined Terms

. Capitalized terms used but not defined herein (including in the recitals)
shall have the meanings assigned to such terms in the Loan Agreement.

SECTION 2.   Amendments to Loan Agreement. Subject to all of the terms and
conditions set forth in this Amendment, the parties hereby agree to the
following amendments to the Loan Agreement:

(a)  The definition of “Second Advance Prepayment Conditions” in Section 1.1 of
the Loan Agreement is hereby amended to replace the date “December 31, 2015”
with “January 31, 2016” in clauses (a) and (b) thereof.

SECTION 3.  Effect on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are ratified
and confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or Agent under any of the Loan Documents, and it shall not constitute a
waiver of any provision of the Loan Documents. Any reference to the Loan
Agreement in any other Loan Document shall be a reference to the Loan Agreement
as amended by this Amendment.

SECTION 4.  Representations and Warranties. Borrower represents and warrants to
Agent and Lender as follows:

(a)Borrower’s execution, delivery and performance of this Amendment, (i) has
been duly authorized by all necessary corporate action of Borrower, (ii) will
not result in the creation or imposition of any Lien upon the Collateral or the
Intellectual Property, other than Permitted Liens and the Liens created by the
Loan Documents, (iii) does not violate any provisions of Borrower’s Certificate
of Incorporation, bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject, and (iv) does not violate any
contract or agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing
this Amendment are duly authorized to do so.

(b)This Amendment has been duly executed and delivered on Borrower’s behalf by
its duly authorized officer, and constitutes Borrower’s legal, valid and binding
obligations, enforceable in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting the

 

 

--------------------------------------------------------------------------------

enforcement of creditors’ rights generally and the exercise of judicial
discretion in accordance with general principles of equity. 

SECTION 5.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of California.

Counterparts

. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile, .pdf or other electronic imaging
means of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart of this Amendment.
Agent may also require that any such documents and signatures delivered by
facsimile, .pdf or other electronic imaging means be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile, .pdf or other electronic imaging means.

 

[Remainder of page intentionally blank]

 

2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

BORROWER:

 

MAST THERAPEUTICS, INC.

 

 

By: /s/ Brandi Roberts

Name:  Brandi Roberts

Title:  Chief Financial Officer

 

AGENT:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

By: /s/ Ben Bang

Name:  Ben Bang

Title:  Associate General Counsel

 

LENDER:

 

HERCULES TECHNOLOGY III, L.P.

 

 

By:

Hercules Technology SBIC Management, LLC, its General Partner

 

 

By:

Hercules Technology Growth Capital, Inc., its Manager

 

 

By: /s/ Ben Bang

Name:  Ben Bang

Title:  Associate General Counsel

 

 

 

[Second Amendment to Loan and Security Agreement]

 